NAUGHTON, Judge,
concurring:
Although I agree with Senior Judge Wold that, under the circumstances of this case, appellant has affirmatively waived the disqualification issue, in my view appellant has also failed to raise that issue before us.
Appellant contends that the convening authority should have been disqualified from referring or taking any action in this case since the victim of appellant’s offenses was the daughter of his deputy. The basis of this contention is appellant’s assertion that the convening authority was “personally interested” in the outcome of this case because it reflected on the reputation of a fellow general officer and close associate.
The test to be applied to determine personal interest is whether, under the particular facts and circumstances of the case at bar, a reasonable person would impute to the convening authority a personal feeling or interest in the outcome of the litigation. United States v. Crossley, 10 M.J. 376, 378 (C.M.A.1981); United States v. Conn, 6 M.J. 351, 354 (C.M.A.1979); United States v. Gordon, 2 C.M.R. 161,166 (C.M.A.1952).1
At the same time there is also a strong and firm presumption that government officials perform their functions without bias. Schweiker v. McClure, 456 U.S. 188, 195, 102 S.Ct. 1665, 1669, 72 L.Ed.2d 1 (1982); Withrow v. Larkin, 421 U.S. 35, 47, 95 S.Ct. 1456, 1464, 43 L.Ed.2d 712' (1975). See United States v. Martinez, 19 M.J. 744, 751 (A.C.M.R.1984) (“Military officers are public officers and, as such, it is presumed that they perform their official duties in a regular manner and in good faith, as well as in compliance with the law.”), pet. denied, 21 M.J. 27 (C.M.A. 1985) .2 This presumption can be rebutted, Gibson v. Berryhill, 411 U.S. 564, 579, 93 S.Ct. 1689, 1698, 36 L.Ed.2d 488 (1973), but the burden of establishing a disqualifying interest is on the person making the contention. Schweiker, supra, 456 U.S. at 196, 102 S.Ct. at 1670. The evidence of an impermissible interest that would motivate bias must be realistic and more than “remote.” See Marshall v. Jerrico, 446 U.S. 238, 250, 100 S.Ct. 1610, 1617, 64 L.Ed.2d 182 (1980).
In the case at bar, an analysis of this issue must begin with the proposition that appellant’s case arrives at this court for review with a general presumption of correctness and regularity, see United States v. Cruz, 20 M.J. 873, 884-85 (A.C.M.R.1985) (en banc), pet. granted, 22 M.J. 100 (C.M.A. 1986) as well as the more specific presumption just mentioned. Before we reach the merits of appellant’s disqualification claim, we must first determine whether he has *617satisfied his appellate burden of producing sufficient evidence to raise the issue before us. If appellant is successful in raising the issue of disqualification, he then has the burden of rebutting the presumption that General Z acted properly. Other than the command relationship which existed between the convening authority and the victim’s father, there is no evidence in the record that the convening authority had anything other than an official interest in appellant’s case. Without more, a general allegation that it was possible that the convening authority had a personal interest is insufficient to raise an issue alleging a personal interest adverse to that of appellant.3 Accordingly, I find that appellant has failed to meet his appellate burden of producing evidence before this court which is sufficient to raise the issue of disqualification by reason of a “personal interest”.4

. This reasonable person standard for testing a convening authority’s impartiality is also used by the Article III courts to test the impartiality of a judge. Under 28 U.S.C. § 455(a) a judge must recuse himself in any proceeding in which his impartiality "might reasonably be questioned.” The goal of this statute is to the foster appearance of impartiality. Potashnick v. Port City Const. Co., 609 F.2d 1101 (5th Cir.), cert. denied, 449 U.S. 820, 101 S.Ct. 78, 66 L.Ed.2d 22 (1980).


. See also Wilkes v. Dinsman, 48 U.S. (7 How.) 89, 12 L.Ed. 618 (1849); 29 Am.Jur.2d Evidence § 171 (1967); cf.NLRBv. Ohio New and Rebuilt Parts, Inc., 760 F.2d 1443 (6th Cir.1985) (mere possibility that public official will be biased in performance of quasi-judicial duties not sufficient to overcome presumption of impartiality in performance of official duties).


. Assertions merely of a conclusory nature are not enough, nor are opinions or rumors. United States v. Haldeman, 559 F.2d 31, 131 (D.C. Cir.1976) (en banc), cert. denied, 431 U.S. 933, 97 S.Ct. 2641, 53 L.Ed.2d 250 (1977).


. Even if we were to assume that appellant had raised the issue of disqualification, the evidence of record is wholly inadequate to rebut the presumption of regularity accorded General Z's actions as convening authority. Cf. In re United States, 666 F.2d 690 (1st Cir.1980) (United States Attorney's petition for writ of mandamus to compel recusal of United States district judge denied by Court of Appeals which held that the combination of (1) the trial judge's past and present close professional and personal relationship to a former Massachusetts governor, (2) the position of the defendant, a former state senator, as chairman of a committee which conducted a legislative investigation in 1966 of the governor and was reportedly helpful to the governor during the investigation, and (3) the judge's own reported involvement in the investigation as the governor’s legal counsel did not require recusal of the judge).